Citation Nr: 18100051
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-30 484
DATE:	
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The appeal as to the issue of entitlement to an increase in special monthly compensation for loss of use of a creative organ is dismissed.  Entitlement to an effective date earlier than February 9, 2011, for the grant of service connection for diabetes mellitus, Type II, with erectile dysfunction is denied.  
FINDINGS OF FACT
1.  During his August 10, 2016 Board of Veterans Appeals (Board) hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to an increase in special monthly compensation for loss of use of a creative organ.
2.  In February 9, 2011 the Department of Veterans Affairs (VA) Regional Office received the Veterans claim for compensation for diabetes mellitus type II; this represents the earliest claim for compensation.
3.  The probative, competent evidence is against a finding that the Veterans diabetes mellitus type II manifested to a compensable degree on or prior to May 8, 2001.
  
CONCLUSIONS OF LAW
1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an increase in special monthly compensation for loss of use of a creative organ have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
2.  The criteria for entitlement to an effective date earlier than February 9, 2011, for the grant of service connection for diabetes mellitus, Type II, with erectile dysfunction have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155 (2014), 3.114, 3.400, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from February 1963 to February 1967, to include service in the Republic of Vietnam.   
In August 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
Withdrawn Issue
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the August 2016 Board hearing the Veteran requested withdrawal of the claim for entitlement to an increase in special monthly compensation for loss of use of a creative organ.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.
 

Effective Date 
Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 
For purposes of this claim, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (2014).

The record does not show any communication received that could be interpreted as a formal or informal claim for diabetes mellitus type II until February 9, 2011, when the Veterans claim for compensation was received. 

Under section 3.114, if a claim is reviewed at the request of a claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request if the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114. 
The liberalizing law that added diabetes mellitus type II to the list of diseases presumptively due to herbicide agent exposure in Vietnam became effective on May 8, 2001.  See 66 Fed. Reg. 23m166 (May 8, 2001); Liesegang v Secy of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002) (holding that the effective date of the presumption should be May 8, 2001, not July 9, 2001, pursuant to 38 U.S.C. § 1116(c)(2)). 

In his February 2011 claim for compensation the Veteran asserted that his diabetes mellitus type II began in May 2008.  In December 2011 the Veteran was awarded service connection for diabetes mellitus, type II, with erectile dysfunction presumptively due to herbicide agent exposure.  During a November 2011 VA examination the Veteran reported he was diagnosed with diabetes mellitus type II over ten years ago.  He reported that diabetes was discovered during lab testing for a life insurance physical examination in the late 1990s or early 2000s and that he started taking oral medication at that time.  He reported that he was currently taking oral medication.  
During the August 2016 Board hearing the Veterans representative asserted that the Veteran was denied insurance due to being diabetic in the 1990s, that private treatment records dating back to 2008 indicate that the Veteran reported being diagnosed with diabetes over 20 years ago, and that the Veteran contends he has been treated by private treatment providers for diabetes since the 1990s.  When asked, the Veteran testified that he was not sure when he was diagnosed with diabetes and that in the past his physicians instructed him to watch his sugar.  He testified that he got a prescription for metformin around 2004 and that he had old medication bottles from 2003, 2004, and 2006.

As a lay person, the Veteran is competent to report a previous diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case he has given conflicting accounts of when he was first diagnosed with diabetes.  Given these conflicting accounts, the Board finds the most probative statement to be the Veterans testimony that he simply does not know when he was first diagnosed with diabetes as opposed to being instructed to watch his sugar.  
Accordingly, the probative evidence of record does not reflect that the Veterans diabetes mellitus was first diagnosed and manifested to at least a 10 percent disability rating on or prior to May 8, 2001, and has continued since then.  See 38 C.F.R. §§ 3.114, 3.307(a)(6)(ii), 3.309(e), 4.119, Diagnostic Code 7913 (2017).  As such, the Board finds that entitlement to an earlier effective date is not warranted.
In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning an effective date before that already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

